 


114 HR 2888 IH: Internet Poker Freedom Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2888 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Barton (for himself, Mr. Lance, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a program for the licensing of Internet poker by States and federally recognized Indian tribes, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Internet Poker Freedom Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Title I—Prohibition on Unlicensed Internet Poker and Protections for Internet Poker Consumers  
Sec. 101. Definitions. 
Sec. 102. Prohibition on unlicensed Internet poker. 
Sec. 103. Department of Commerce qualification and oversight of Qualified Regulatory Authorities. 
Sec. 104. Licensing by Qualified Regulatory Authorities. 
Sec. 105. Enforcement. 
Sec. 106. Compulsive gaming, responsible gaming, and self-exclusion program requirements. 
Sec. 107. Prohibitions and restrictions. 
Sec. 108. Safe harbor. 
Sec. 109. Relation to subchapter IV of chapter 53 of title 31, United States Code. 
Sec. 110. Cheating and other fraud. 
Sec. 111. Construction and relation to other law. 
Sec. 112. Regulations. 
Sec. 113. Annual reports. 
Sec. 114. Effective date. 
Title II—Strengthening of Unlawful Internet Gambling Enforcement Act of 2006 
Sec. 201. Financial transaction providers. 
Sec. 202. List of unlicensed Internet gambling enterprises. 
Sec. 203. Regulations. 
Sec. 204. Conforming amendments. 
2.FindingsCongress finds the following: (1)Since the development of the Internet, online Web sites offering Internet poker have raised numerous policy, consumer protection, and enforcement concerns for Federal, State, and tribal governments as such Web sites are run by operators located in many different countries and have sought to attract customers from the United States. 
(2)The Unlawful Internet Gambling Enforcement Act of 2006 (title VIII of Public Law 109–347; 120 Stat. 1952) was intended to aid enforcement efforts against unlawful Internet operators and to limit unlawful Internet gaming involving United States persons. However, that Act has only been partially successful in doing so. (3)The Department of Justice has found that it is legal for States to license Internet poker and other forms of non-sports Internet gaming within their borders, and to compact with each other for interstate play. In response to this finding, three States have enacted legislation to license commercial operators to provide Internet poker or other Internet gaming services, and several other states are providing lottery services over the Internet. 
(4)Additional tools to assist law enforcement in the prevention of unlawful Internet gaming activities would be important and beneficial. Maintenance of a list of unlicensed Internet poker enterprises and the owners, operators, and key personnel of such enterprises (as well as entities and related personnel found unsuitable) would aid those law enforcement efforts and would make the Unlawful Internet Gambling Enforcement Act more effective. (5)Poker is distinct from the class of games of chance traditionally defined as gambling in that players compete against each other, and not the person or entity hosting the game (sometimes called the house), and that over any significant interval the outcome of a poker game is predominantly determined by the skill of the participants. 
(6)United States consumers would benefit from a program of Internet poker regulation which recognizes the interstate nature of the Internet, but nevertheless preserves the prerogatives of States and federally recognized Indian tribes. Such a system would require strict licensing of Internet poker providers and would require licensee operators to— (A)have effective means to prevent minors from playing poker on-line; 
(B)identify and help treat problem gamblers; (C)prevent minors and players in non-participating States; 
(D)allow players to self-exclude and limit losses; and (E)prevent money laundering. 
(7)Such a program would create a new industry within the United States creating thousands of jobs and substantial revenue for Federal, State, and tribal governments. IProhibition on Unlicensed Internet Poker and Protections for Internet Poker Consumers  101.DefinitionsAs used in this title, the following definitions apply: 
(1)ApplicantThe term applicant means any person who has applied for a license pursuant to this title. (2)Bet or wager (A)In generalExcept as provided in subparagraph (B), the term bet or wager has the meaning given the term in section 5362 of title 31, United States Code. 
(B)ExceptionThe term bet or wager does not include the following: (i)Interstate horseracingA bet or wager that is permissible under the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.). 
(ii)Certain intrastate transactionsPlacing, receiving, or otherwise transmitting a bet or wager— (I)as described in subparagraph (B) of section 5362(10) of title 31, United States Code, and clarified by subparagraph (E) of such section; and 
(II)authorized under a license that was issued by a regulatory body of a State or federally recognized Indian tribe on or before the date of enactment of this Act. (iii)Intrastate lottery transactionsA bet or wager that is— 
(I)a chance or opportunity to win a lottery or other prize (which opportunity to win is predominantly subject to chance) authorized by a State or federally recognized Indian tribe; and (II)a placing, receiving, or transmitting of a bet or wager as described in such subparagraph (B) and clarified by subparagraph (E) of such section 5362(10). 
(iv)Intratribal transactionsPlacing, receiving, or otherwise transmitting a bet or wager as described in subparagraph (C) of such section 5362(10), as clarified by such subparagraph (E). (3)Casino gaming (A)In generalExcept as provided in subparagraph (B), the term casino gaming means the full range of casino gaming activity licensed by regulatory bodies of States or federally recognized Indian tribes that would be qualified as class III gaming under section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703), if that Act were applicable to the gaming. 
(B)ExceptionThe term casino gaming does not include lotteries of States or federally recognized Indian tribes. (4)Casino gaming facilityThe term casino gaming facility means a facility that provides casino gaming on a riverboat, at a race track, or in another facility that hosts gaming devices in one physical location pursuant to a duly authorized license issued by a gaming regulatory authority of a State or Indian tribe and has not fewer than 500 slot machines. 
(5)CommissionThe term Commission means the National Indian Gaming Commission. (6)Gaming device (A)In generalExcept as provided in subparagraph (B), the term gaming device means any computer-based gambling machine, including slot machines and video lottery terminals that have been approved by a gaming regulatory authority of a State or federally recognized Indian tribe. 
(B)ExceptionsThe term gaming device does not include— (i)machines that process bets or wagers for parimutuel betting pools or class II gaming devices qualified under section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703); or 
(ii)a personal computer. (7)Independent testing laboratoryThe term independent testing laboratory means a testing laboratory that is accredited by an international accreditation body approved by the Secretary and is not owned or controlled by an Internet gaming facility, an electronic gambling equipment vendor, manufacturer, or retailer, or an Internet gambling operator. 
(8)Indian lands and federally recognized Indian tribeThe terms Indian lands and federally recognized Indian tribe have the meanings given the terms Indian lands and Indian tribes, respectively, in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703). (9)InternetThe term Internet has the meaning given the term in section 5362 of title 31, United States Code. 
(10)Internet pokerThe term Internet poker means a poker game, hand, tournament, or other contest of poker offered through the use of an Internet poker facility. (11)Internet poker facilityThe term Internet poker facility means an Internet Web site, or similar communications facility in which transmissions may cross State boundaries, through which a bet or wager is initiated, received, or otherwise made, solely with respect to a game, hand, tournament, or other contest of poker, whether transmitted by telephone, Internet, satellite, or other wire or wireless communication facility, service, or medium. 
(12)LicenseeThe term licensee means a person who operates an Internet poker facility under a license issued by a qualified regulatory authority pursuant to this title. (13)Operate an Internet poker facilityThe term operate an Internet poker facility means to conduct, direct, manage, own, supervise, or control an Internet poker facility. 
(14)PokerThe term poker means any of several card games commonly known as poker in which players compete against each other, and not against any person, entity, or fellow player hosting the game (sometimes called the house), the outcome of which, over any significant interval, is predominantly determined by the skill of the players. (15)Qualified regulatory authorityThe term qualified regulatory authority means— 
(A)a State agency or regulatory body that has been designated as a qualified regulatory authority under section 103(c); (B)the designated regulatory authority of a federally recognized Indian tribe authorized to game under the Indian Gaming Regulatory Act and designated as a qualified regulatory authority under section 103(c); or 
(C)the Office of Internet Poker Oversight established under section 103(b). (16)Qualified card roomThe term qualified card room means a facility that has been licensed by a State or federally recognized Indian tribe to provide at least 175 tables in one physical facility for bets or wagers on poker. 
(17)Remote gaming equipment 
(A)In generalExcept as provided in subparagraph (B), the term remote gaming equipment means electronic or other equipment principally used by or on behalf of an operator of an Internet poker facility, including by any significant vendor to such operator, to— (i)register a person’s participation in Internet poker and to store information relating thereto; 
(ii)present to persons who are participating or who may participate in Internet poker the game that is to be played; (iii)determine all or part of, or the effect of, a result relevant to a game, hand, tournament, or other contest of Internet poker and to store information relating thereto; 
(iv)accept payment with respect to Internet poker from the player; or (v)authorize payment of any winnings in respect of Internet poker. 
(B)ExceptionThe term remote gaming equipment does not include the following: (i)Equipment used for business continuity, back-up, excess capacity, or other secondary use. 
(ii)A computer which is used by a person to participate in Internet poker unless the computer is provided by or on behalf of the person who is conducting or providing the facilities for the game. (iii)Equipment operated in the ordinary course of providing banking, telecommunications, or payment processing services. 
(iv)Such other equipment that provides ancillary services as the Secretary considers appropriate. (18)SecretaryThe term Secretary means the Secretary of Commerce. 
(19)Significant vendorThe term significant vendor means a person who— (A)on behalf of a licensee, knowingly manages, administers, or controls bets or wagers that are initiated, received, or otherwise made within the United States; 
(B)on behalf of a licensee, knowingly manages, administers, or controls the games with which such bets or wagers are associated; (C)on behalf of a licensee, develops, maintains, or operates the software or other system programs or hardware on which the games or the bets or wagers are managed, administered, or controlled; 
(D)provides the trademarks, trade names, service marks, or similar intellectual property under which a licensee identifies its Internet poker facility to its customers in the United States; (E)sells, licenses, or otherwise receives compensation for selling or licensing information via a database or customer list on individuals in the United States selected in whole or in part because they made bets or wagers with an Internet poker facility not licensed either pursuant to this title or by a State or federally recognized Indian tribe as permitted under this title; 
(F)provides any products, services, or assets to a licensee and is paid a percentage of gaming revenue or Internet poker commission fees by the licensee (not including fees to financial institutions and payment providers for facilitating a deposit by a customer); or (G)with respect to an applicant, proposes to provide any of the activities, services, or items identified in subparagraphs (A) through (E). 
(20)StateThe term State means each of the several States of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 102.Prohibition on unlicensed Internet poker (a)Prohibition (1)In generalIt shall be unlawful for a person to operate an Internet poker facility without a license in good standing issued to such person by a qualified regulatory authority under this title. 
(2)ExceptionParagraph (1) shall not apply to the operation of an Internet poker facility by a person located outside the United States in which bets or wagers are initiated, received, or otherwise made by individuals located outside the United States. (b)Criminal penaltiesAny person who violates this section shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both. 
103.Department of Commerce qualification and oversight of Qualified Regulatory Authorities 
(a)Commerce responsibilities and powersThe Secretary, in the case of a State, and the Commission, in the case of a federally recognized Indian tribe, shall have responsibility and authority for the following activities: (1)Reviewing and qualifying regulatory authorities to issue licenses under this title. 
(2)Exercising oversight over qualified regulatory authorities to ensure that such authorities— (A)comply with the requirements of this title; and 
(B)carry out their regulatory and enforcement functions under this title with appropriate diligence. (3)Investigating and taking appropriate remedial action with respect to any qualified regulatory authority. 
(4)Prescribing such regulations as may be necessary to administer and enforce the provisions of this title. (b)Office of Internet Poker Oversight (1)EstablishmentThe Secretary shall establish an office in the Department of Commerce to be known as the Office of Internet Poker Oversight (in this subsection referred to as the office) to exercise the functions of the Secretary set out in this title. 
(2)Director and delegation of authorityThe Secretary shall appoint a Director of the office from among individuals who have demonstrated experience and expertise in regulating gaming activities and may delegate to the Director any authority, duty, or responsibility conferred upon the Secretary by this title. (c)Designation of qualified regulatory authorities (1)Qualification of regulatory authoritiesThe Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, shall qualify any regulatory authority that is designated to the Secretary or the Commission by a State or federally recognized Indian tribe, respectively, that wishes to participate in the licensing program to carry out the licensing and other functions under this title if the Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, determines that such regulatory authority meets the minimum standards for qualification prescribed under paragraph (2). 
(2)Minimum standards for qualified regulatory authoritiesThe Secretary, in consultation with the Commission, shall prescribe minimum standards for qualifying a qualified regulatory authority under this subsection, including minimum standards— (A)relating to the size and qualification of staff of the regulatory authority to ensure a sufficient number of enforcement agents with experience in gaming regulatory enforcement areas to discharge its intended functions and that the applicant have the sophistication and resources necessary to evaluate issues unique to the Internet environment; 
(B)relating to the length of time the applicant has regulated other forms of gaming to ensure designations of only those applicants that have a history of demonstrated regulatory enforcement and oversight commensurate with the responsibilities imposed under this title; (C)for assessing the applicant’s experience and willingness to work with Federal authorities, including the Financial Crimes Enforcement Network; 
(D)prohibiting conflicts of interest to ensure that qualified regulatory authorities are not controlled, directly or indirectly, by persons that have any significant ownership interest in entities regulated under this title; (E)for the capacity and experience of a qualified regulatory authority in conducting rigorous suitability reviews; 
(F)for the enforcement and regulatory authorities provided to the applicant under the law of the applicable State or federally recognized Indian tribe, including investigative authority, authority to impose requirements on licensees, and authority to impose civil or other penalties; and (G)the Secretary, in consultation with the Commission considers relevant to the ability of a regulatory authority to serve as an effective qualified regulatory authority. 
(3)Withdrawal of qualification 
(A)In generalBeginning on the date that is 1 year after the date on which the Secretary prescribes final regulations under this title, the Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, may, after providing 60 days notice to a qualified regulatory authority, withdraw the qualification of such regulatory authority under this section if the Secretary or Commission, respectively, determines that the regulatory authority is not in compliance with the minimum standards established under paragraph (2) or other requirements of this title. (B)Opportunity to complyThe Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, may provide a qualified regulatory authority who receives notice under subparagraph (A) with an opportunity to come into compliance for a period of not more than 180 days. The Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, may extend such period by not more than 180 additional days if the qualified regulatory authority has made substantial progress toward compliance as of the expiration of the first 180-day period. 
(C)Effect of noticeA qualified regulatory authority that receives notice under subparagraph (A) may not issue any new licenses under this title until the Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, determines that the qualified regulatory authority is in compliance with the requirements of this title and regulations prescribed thereunder. (D)Right to appealA qualified regulatory authority that has had its qualification withdrawn under this paragraph may appeal to the United States District Court for the District of Columbia that such withdrawal was an abuse of discretion. 
(4)Action upon withdrawal of qualification 
(A)In generalExcept as provided in subparagraph (B), not later than 30 days after the date on which the Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, withdraws the qualification of a qualified regulatory authority under paragraph (3), each person with a license issued by the qualified regulatory authority shall— (i) (I)cease offering, accepting, and providing services with respect to bets or wagers from persons located in the United States under such license; and 
(II)return all customer deposits or place those sums the return of which to United States customers is not feasible due to change in customer address, bank details, or similar difficulty, in escrow in an account with a financial institution in the United States for safekeeping and orderly disposition by the Secretary; or (ii)apply for a new license from a different qualified regulatory authority. 
(B)Interim operationIf a person applies for a new license under clause (ii) of subparagraph (A), the person need not cease offering, accepting, and providing services in accordance with clause (i)(I) of such subparagraph until final action is taken on the license application by the qualified regulatory authority. (C)Interim regulatory oversightUntil final action is taken under subparagraph (B) with respect to a person, the Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, shall have enforcement and regulatory authority over the licensed activities of such person. 
(d)Oversight of qualified regulatory authoritiesThe Secretary, in the case of a State, or the Commission, in the case of a federally recognized Indian tribe, may investigate and take such action as the Secretary or Commission, as applicable, considers appropriate with respect to any qualified regulatory authority that appears, based upon the Secretary’s or Commission’s own inquiry or based upon credible information provided by other persons, including licensees or law enforcement officials, to be deficient or substantially less rigorous than other qualified regulatory authorities in the discharge of its responsibilities under this title. (e)Consultation with federally recognized Indian tribesIn implementing this title, the Secretary and the Commission shall conduct meaningful consultation with federally recognized Indian tribes regarding all aspects of this title which affect federally recognized Indian tribes. 
104.Licensing by Qualified Regulatory Authorities 
(a)Internet poker facility licensing program 
(1)Authority to operate Internet poker facility under valid licenseNotwithstanding any other provision of law and subject to the provisions of this title, a licensee may accept a bet or wager with respect to Internet poker from an individual located in the United States and may offer related services so long as the license of the licensee issued under this title remains in good standing. (2)Significant vendorsIf a person seeks a certificate of suitability from a qualified regulatory authority to provide services to a licensee or applicant as a significant vendor with respect to an Internet poker facility, such person shall not be required to obtain a license under this title to provide such services with respect to that Internet poker facility. 
(3)Prohibitions imposed by States or federally recognized Indian tribes 
(A)Action by a StateNo licensee may engage, under any license issued under this title, in the operation of an Internet poker facility that knowingly accepts bets or wagers initiated by persons who reside in any State which provides notice that it will prohibit such bets or wagers, if the Governor or other chief executive officer of such State informs the Secretary of such prohibition in a letter that identifies the nature and extent of such prohibition. (B)Changes to State prohibitionsThe establishment, repeal, or amendment by a State of any prohibition described in subparagraph (A) shall apply, for purposes of this title, beginning on the day that occurs after the end of the 60-day period beginning on the later of— 
(i)the date a notice of such establishment, repeal, or amendment is provided by the Governor or other chief executive officer of such State in writing to the Secretary; or (ii)the effective date of such establishment, repeal, or amendment. 
(C)Application of State action to tribal lands of federally recognized Indian tribesAny State prohibition described in subparagraph (A) shall not apply to the acceptance by a licensee of bets or wagers from persons located within the tribal lands of a federally recognized Indian tribe that— (i)has itself not opted out pursuant to subsection (b); or 
(ii)would be entitled pursuant to other applicable law to permit such bets or wagers to be initiated and received within its territory without use of the Internet. (D)Actions by a federally recognized Indian tribeNo Internet poker licensee knowingly may accept a bet or wager from a person located in the tribal lands of any federally recognized Indian tribe which prohibits such activities or other contests if the principal chief or other chief executive officer of such federally recognized Indian tribe informs the Secretary of such prohibition in a letter that identifies the nature and extent of such prohibition. 
(E)Changes to State and federally recognized Indian tribe prohibitionsThe establishment, repeal, or amendment by any federally recognized Indian tribe of any prohibition referred to in subparagraph (D) shall apply, for purposes of this title, beginning on the day that occurs after the end of the 60-day period beginning on the later of— (i)the date a notice of such establishment, repeal, or amendment is provided by the principal chief or other chief executive officer of such federally recognized Indian tribe in writing to the Secretary; or 
(ii)the effective date of such establishment, repeal, or amendment. (F)Notification and Enforcement of State and Tribe prohibitions (i)Notification and measures to ensure complianceThe Secretary shall notify all licensees and applicants of all States and federally recognized Indian tribes that have provided notice pursuant to subparagraph (A) or (D), as the case may be, promptly upon receipt of such notice and in no event fewer than 30 days before the effective date of such notice. The Secretary shall take effective measures to ensure that any licensee under this subchapter, as a condition of the license, complies with any limitation or prohibition imposed by any State or federally recognized Indian tribe to which the licensee is subject. 
(ii)ViolationsA violation of subparagraph (A) or (D) shall be a violation of this title enforceable under section 105. (b)Application for license (1)ApplicationA person seeking to operate an Internet poker facility under this title shall submit to the qualified regulatory authority of the State or federally recognized Indian tribe where servers for such Internet poker facility are located or will be located an application for a license at such time, in such form, and in such manner as the qualified regulatory authority considers appropriate, including at a minimum the following: 
(A)Complete financial information about the applicant. (B)Documentation showing the organization of the applicant and all related businesses and affiliates. 
(C)The criminal and financial history of— (i)the applicant; 
(ii)each of the senior executives and directors of the applicant; (iii)any other person who is in control of the applicant; and 
(iv)such other persons as the qualified regulatory authority considers appropriate. (D)Such other information as may be necessary for the suitability analysis required under subsection (c). 
(E)Disclosure of all other applications for licenses previously or simultaneously submitted under this paragraph to other qualified regulatory authorities and whether those applications are pending, were granted, or were denied. (F)A detailed description of the applicant's plan for complying with all applicable requirements and regulations prescribed pursuant to this title. 
(G)A certification by the applicant that the applicant agrees to be subject to— (i)jurisdiction in Federal courts and in the courts of the State or federally recognized Indian tribe of the qualified regulatory authority to which the applicant has applied; and 
(ii)all applicable provisions of Federal law. (2)Notice to the SecretaryEach qualified regulatory authority shall report all applicants for licensure and the dispositions of their applications to the Secretary promptly upon disposition of each application or in such intervals as the Secretary may prescribe. Such report shall include such information or documentation as the Secretary may require. 
(c)Standards for license issuance; suitability qualifications and disqualification standards 
(1)Suitability for licensingNo applicant shall be eligible to obtain a license under this title unless a qualified regulatory authority, with whom the applicant has filed an application for a license, has determined, upon completion of a background check and investigation, that the applicant, any person deemed to be in control of the applicant, all significant vendors of the applicant, and any other person determined by the qualified regulatory authority as having significant influence on the applicant are suitable for licensing or for receiving a certificate of suitability as applicable. (2)Investigation (A)Determination of suitabilityPrior to issuing a license under this section, a qualified regulatory authority shall conduct the investigation and analysis described in paragraph (1) to determine whether the applicant or person— 
(i)is a person of good character, honesty, and integrity; (ii)is a person whose prior activities, criminal record, if any, reputation, habits, and associations do not— 
(I)pose a threat to the public interest or to the effective regulation and control of Internet poker facilities; or (II)create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of Internet poker facilities or the carrying on of the business and financial arrangements incidental to such facilities; 
(iii)is capable of and likely to conduct the activities for which the applicant is licensed or receives a certificate of suitability in accordance with the provisions of this title, any regulations prescribed under this title, and all other applicable laws; (iv)with respect to applicants, has or guarantees acquisition of adequate business competence and experience in the operation of casino gaming facilities or Internet poker facilities; 
(v)with respect to applicants, has or will obtain sufficient financing for the nature of the proposed operation and from a source that the qualified regulatory authority has not found unsuitable under the criteria established under subparagraph (B); and (vi)has disclosed to the qualified regulatory authority all known affiliations or relationships, whether direct or indirect. 
(B)UnsuitableAn applicant or any other person may not be determined to be suitable under this subsection if the applicant or such person— (i)has failed to provide information and documentation material to a determination of suitability for licensing under paragraph (1); 
(ii)has supplied information which is untrue or misleading as to a material fact pertaining to any such determination; (iii)has been convicted of an offense that is punishable by imprisonment of more than 1 year; 
(iv)is delinquent in the payment of any applicable Federal or State tax, tax penalty, addition to tax, or interest owed to a jurisdiction in which the applicant or person operates or does business, unless such payment has been extended or is the subject of a pending judicial or administrative dispute; (v)has not certified in writing that the person submits to personal jurisdiction in the United States; or 
(vi)fails to comply with such other standard as the applicable qualified regulatory authority considers appropriate. (C)Ineligibility due to prior engagement in unlawful Internet poker (i)No applicant nor any other person may be eligible for a license or certificate of suitability under this section if such applicant or person has been convicted of accepting bets or wagers from any other person through an Internet poker facility in felony violation of Federal or State law. The ineligibility of an applicant or other person under this subparagraph shall terminate on the date that is 5 years after the date on which the first license is issued under this section. 
(ii)No applicant or person who has purchased the assets of a person described in clause (i) subsequent to the enactment of this Act shall be eligible for a license or certificate of suitability under this section until the date that is 5 years after the date on which the first license is issued. (3)Ongoing requirementA licensee (and any other person who is required to be determined to be suitable for licensing in connection with such licensee) shall meet the standards necessary to be suitable for licensing or to receive a certificate of suitability, as the case may be, throughout the term of the license. 
(4)Certificate of suitability for significant vendors 
(A)In generalIf a qualifying body determines under paragraph (1) that a significant vendor of an applicant is suitable under such paragraph, the qualifying body shall issue a certificate to such vendor that certifies the suitability of such vendor. (B)Revocation of certificateA qualified regulatory authority that issues a certificate to a significant vendor under subparagraph (A) shall revoke the certificate if at any time the significant vendor no longer meets the standards necessary for a determination of suitability. 
(C)Certificates issued by other qualified regulatory authorityA qualified regulatory authority may, but need not, accept a certificate issued to a significant vendor by another qualified regulatory authority as evidence of the suitability of the significant vendor. (5)Other vendors (A)NoticeA licensee shall promptly notify the qualified regulatory authority that issued the license to the licensee of all persons that are not significant vendors that— 
(i)direct, provide, or solicit customers to or for the licensee’s Internet poker facility, or materially assist in any of those tasks, in return for a commission or other fee; (ii)hold themselves out to the public as offering bets or wagers on licensee’s behalf; 
(iii)offer bets or wagers under their own names or brands but using and relying on licensee’s Internet poker facilities; (iv)license trademarks, trade names, service marks, or other similar intellectual property to the licensee; or 
(v)own a substantial interest in or control a person described in clause (i), (ii), (iii), or (iv). (B)Suitability of other vendors and personsA qualified regulatory authority that reviews an application of an applicant for a license or issues a license to a licensee may, at the sole discretion of the qualified regulatory authority and on a case-by-case basis, require as a condition of such license that a person meet suitability requirements under paragraph (1) if the person— 
(i)is described in subparagraph (A) with respect to the applicant or licensee; (ii)provides services to an applicant or licensee and the qualified regulatory authority determines that with respect to such services, there is a substantial risk of circumvention of the suitability requirements applicable to significant vendors; or 
(iii)is associated with the applicant or licensee or one of the significant vendors of the applicant or licensee and the qualified regulatory authority determines such person may pose a threat to the integrity of Internet poker facilities operated by the applicant or licensee. (C)InformationA qualified regulatory authority may require such information from an applicant, licensee, significant vendor or other person identified in this paragraph as the qualified regulatory authority considers necessary to carry out this paragraph. 
(6)Enforcement actions 
(A)In generalIf the Secretary or the qualified regulatory authority that issued a license to a licensee finds that the licensee, or any other person that is subject to a required determination of suitability in connection with such licensee, fails to meet the suitability requirements of this subsection at any time during the tenure of the license, the Secretary or the qualified regulatory authority may take action to protect the public interest, including, if the Secretary or qualified regulatory authority considers necessary, the suspension or termination of the license. (B)Imposition of conditions including removal of partiesNotwithstanding a determination under subparagraph (A), the Secretary or the qualified regulatory authority that issued a license to a licensee may allow the licensee to continue engaging in licensed activities by imposing conditions on the person to which subparagraph (A) is applicable under penalty of revocation or suspension of a license or certificate of suitability, including— 
(i)the identification of any person determined to be unsuitable; and (ii)the establishment of appropriate safeguards to ensure such person is excluded from any management or involvement in operation of the licensed activities. 
(7)Administrative provisions 
(A)Background check and investigationEach qualified regulatory authority shall establish standards and procedures for conducting background checks and investigations for purposes of this subsection. (B)PrivilegeAny written or oral statement made in the course of an official proceeding of the Secretary or a qualified regulatory authority, by any member thereof, or any witness testifying under oath which is relevant to the purpose of the proceeding and relates to the review of an application for a license under this title, is privileged and shall not give rise to liability for defamation or relief in any civil action. 
(C)Additional privilegeNotwithstanding section 552 of title 5, United States Code, or any other Federal, State, or tribal law to the contrary, any communication or document of an applicant, licensee, significant vendor, or affiliate thereof, which is made or transmitted pursuant to this title to the Secretary or a qualified regulatory authority or any of their agents or employees, except information that is already public, shall be privileged and shall not be disclosed by the Secretary or the qualified regulatory authority without the prior written consent of the applicant, licensee, significant vendor, or affiliate thereof (as applicable), or pursuant to a lawful court order, grand jury subpoena, or similar procedure. To the extent practicable, the Secretary or qualified regulatory authority shall provide timely notice of the proceedings to the applicant, licensee, significant vendor, or affiliate thereof (as applicable). (D)Preservation of privilege recognized under other provisions of lawAny privilege recognized under any other applicable provision of Federal, State, or tribal law, including attorney-client, physician-patient, and accountant-client privileges, shall not be waived or lost because a document or communication otherwise protected by the privilege is disclosed to the Secretary or a qualified regulatory authority. 
(E)ConfidentialityAny communication or document, except information that is already public, shall be treated as confidential and may not be disclosed, in whole or part, by the Secretary or a qualified regulatory authority without a lawful court order or as otherwise expressly required by law, if the communication or document is— (i)required by the Secretary or qualified regulatory authority to be disclosed by the applicant, licensee, or significant vendor, including applications, financial or earnings information, and criminal records, whether of the applicant or licensee or of any affiliate, employee, officer, director, or significant vendor thereof, or of any other third party; or 
(ii)prepared or obtained by an agent or employee of the Secretary or qualified regulatory authority that contains information described in clause (i). (d)Additional requirements for a licenseIn order to obtain a license under this section, an Internet poker facility shall demonstrate to the qualified regulatory authority that such facility maintains appropriate safeguards and mechanisms, in accordance with standards established by the qualified regulatory authority, including appropriate safeguards and mechanism to— 
(1)ensure, to a reasonable degree of certainty, that the individual placing a bet or wager is not less than 21 years of age; (2)ensure, to a reasonable degree of certainty, that the individual placing a bet or wager is physically located in a jurisdiction that has not prohibited such bets or wagers at the time the bet or wager is placed; 
(3)ensure, to a reasonable degree of certainty, that all taxes relating to Internet poker from persons engaged in bets or wagers relating to such Internet poker are collected or reported, as required by law, at the time of any payment of proceeds of such bets or wagers; (4)ensure that all taxes relating to the operation of an Internet poker facility from any licensee are collected and disbursed as required by law and that adequate records to enable later audit or verification are maintained; 
(5)prevent, to a reasonable degree of certainty, fraud, money laundering, and terrorist financing; (6)ensure, to a reasonable degree of certainty, compliance with the requirements of section 106; 
(7)protect, to a reasonable degree of certainty, the privacy and online security of any person engaged in bets or wagers with the licensee’s Internet poker facility; (8)ensure that any user fee required under subsection (e) is paid to the qualified regulatory authority; 
(9)ensure, to a reasonable degree of certainty, that Internet poker games are fair and honest, and to prevent, to a reasonable degree of certainty, cheating, including collusion, and use of cheating devices, including use of software programs (sometimes referred to as bots) that make bets or wagers according to algorithms; and (10)such other mechanisms and safeguards as the qualified regulatory authority shall require, including independent testing of hardware, software, communication equipment, and other necessary devices to ensure the integrity, accountability, randomness of play and security of the network. 
(e)Fees for administrative expenses 
(1)User fees 
(A)In generalThe cost of administering this title with respect to each applicant, licensee, and significant vendor, including the cost of any review or examination of a licensee or its significant vendors to ensure compliance with the terms of the license and this title, shall be assessed by the qualified regulatory authority receiving an application or issuing a license against the applicant, licensee, or significant vendor, as the case may be, by written notice in an amount that the qualified regulatory authority determines is necessary to— (i)meet the qualified regulatory authority's expenses in carrying out such administration, review, or examination; and 
(ii)to cover the qualified regulatory authority’s share of the amount determined by the Secretary under paragraph (3) to cover the expenses incurred by the Secretary in carrying out the provisions of this title. (B)Expenses for review or examinationExpenses that are attributable to review or examination of a particular applicant, licensee, or significant vendor shall be assessed under subparagraph (A) against that applicant, licensee, or significant vendor. 
(C)Expenses for general administrationExpenses for general administration shall be assessed against all licensees equally. (D)Disposition of user feesAmounts assessed by a qualified regulatory authority as user fees under this paragraph shall— 
(i)be remitted to the Secretary, in the amount of that State’s or federally recognized Indian tribe’s share as determined under paragraph (3) for deposit in the Treasury in accordance with subparagraph (B) of such paragraph; and (ii) (I)be available to the qualified regulatory authority to cover expenses incurred by the qualified regulatory authority in carrying out the provisions of this title; and 
(II)not be construed to be Government funds or appropriated monies, or subject to apportionment for the purposes of any other provision of law. (E)Collection (i)ReferralIf a licensee or significant vendor fails to pay a user fee to a qualified regulatory authority under this paragraph after the assessment of the fee has become final— 
(I)the qualified regulatory authority may recover the amount assessed by action in any State or tribal court in the jurisdiction of the qualified regulatory authority, or in any appropriate United States district court, along with any costs of collection and attorney fees; and (II)such failure may be grounds for denial of an application for a license under this title or revocation of a license or certificate of suitability under this title. 
(ii)Assessment reviewableIn any civil action under clause (i), a court may review the validity and adjust the amount of the user fees. (F)User fees of significant vendors may be paid by applicants and licenseesA user fee assessed against a significant vendor may be paid by an applicant or licensee on behalf of the significant vendor. 
(2)Direct and exclusive obligation of licenseeWith respect to a licensee, a user fee shall be the direct and exclusive obligation of the licensee and may not be deducted from amounts available as deposits to any person placing a bet or wager with the licensee. (3)User fees established by Secretary (A)In generalThe Secretary shall determine the funding requirements necessary to meet the Secretary’s cost of administering this title and notify each qualified regulatory authority of its proportional share to be collected by such regulatory authority under paragraph (1)(A). 
(B)Disposition of user feesAmounts remitted to the Secretary under paragraph (1)(D)(i) shall— (i)be deposited into a separate account in the Treasury to be known as the Internet Poker Oversight Fund; and 
(ii)be available to the Secretary in such amounts, subject to appropriations, to cover expenses incurred by the Secretary in carrying out the provisions of this title. (f)Approval of license (1)In generalA qualified regulatory authority may issue licenses under this title for the operation of an Internet poker facility to any applicant that— 
(A)owns or controls a company that operates a casino gaming facility or qualified card room and owned or controlled such facility or card room on the date that is 10 days before the date of enactment of this Act; (B)for the duration of the 5-year period ending on the date on which the applicant submits an application under subsection (b)(1), owned or controlled a casino gaming facility or qualified card room; 
(C)is owned or controlled by a person who— (i)owns or controls a company that operates a casino gaming facility or qualified card room and owned or controlled such facility or card room on the date that is 10 days before the date of enactment of this Act; or 
(ii)for the duration of the 5-year period ending on the date on which the applicant submits an application under subsection (b)(1), owned or controlled a casino gaming facility or qualified card room; (D)for the duration of the 5-year period ending on the date on which the applicant submits an application under subsection (b)(1), under license issued by a State or federally recognized Indian tribe manufactured and supplied to casino gaming facilities with not fewer than 500 slot machines; and 
(E)meets other criteria established by the Secretary or by the qualified regulatory authority under this title. (2)Expansion of licensees only if no risk to publicBeginning on the date that is 2 years after the date of first issuance specified in section 115(b), the Secretary may, by rule, authorize the issuance of licenses to applicants other than those described in paragraph (1) if the Secretary determines, after providing the public with notice and an opportunity to comment, that such authorization will not significantly increase the risk that the standards described in subsection (d) will not be satisfied by licensees. 
(3)Authority of Secretary to revoke licensesNotwithstanding any certificate of suitability or license issued by a qualified regulatory authority, the Secretary may suspend or revoke such certificate or license if the Secretary has reason to believe that the recipient does not meet the suitability requirements established under subsection (c) or, as applicable, any other requirement imposed on a licensee under this title. The Secretary may not overturn a decision by a qualified regulatory authority to deny or to terminate a license or to deny or revoke a certificate of suitability. (4)Conflicts between qualified regulatory authoritiesIf a qualified regulatory authority denies a license, terminates a license, denies a certificate of suitability, or revokes a certificate of suitability to a person and within 12 months of such denial, termination, or revocation another qualified regulatory authority grants such person a license or certificate of suitability, the Secretary shall— 
(A)commence a review of such license or certificate of suitability; and (B)not later than 90 days after such commencement, determine whether to act under paragraph (3). 
(5)Control definedIn this subsection, the term control means, with respect to a person, the possession, directly or indirectly, of the power to direct or influence the direction of the management or policies of the person, whether through the ownership of voting securities, through a management, executive officer, or board position, by shareholders or similar agreement, or otherwise. (g)Location of remote gaming equipmentA licensee shall maintain its remote gaming equipment within the territory of the United States throughout the term of its license. A qualified regulatory authority shall require applicants that seek a license from such qualified regulatory authority to locate that equipment within the territory of the State or on the Indian land of the tribe of the qualified regulatory authority. 
(h)License is a privilege not a rightA decision by a qualified regulatory authority not to grant a person a license or certificate of suitability, or to terminate a license, or revoke a certificate of suitability, is not reviewable under Federal law or the law of any jurisdiction other than the jurisdiction of the qualified regulatory authority. The State or federally recognized Indian tribe of the jurisdiction of the qualified regulatory authority may, but need not, provide an opportunity to appeal. (i)Term, renewal, and transfer of license (1)TermAny license issued under this title shall be issued for a 5-year term beginning on the date of issuance. A license may be renewed in accordance with requirements prescribed by the qualified regulatory authority that issued the license under this title. 
(2)TransferA transfer of a license, change of control of a licensee, or change in significant vendor shall require prior approval by the qualified regulatory authority that issued the license. The qualified regulatory authority shall at a minimum ensure the suitability requirements of subsection (c) continue to be satisfied before approving any such transfer or change. (j)Administrative provisions (1)Determination of Internet poker (A)Initial determination by qualified regulatory authorityA determination of whether a game, hand, tournament, or other contest of a licensee is Internet poker shall be made in the first instance by the qualified regulatory authority that issued the license to such licensee under this title. 
(B)Challenges 
(i)Challenge made with SecretaryA licensee or qualified regulatory authority may file a challenge with the Secretary regarding any determination of the qualified regulatory authority under subparagraph (A) that a game, hand, tournament, or other contest of another licensee is Internet poker. (ii)Determination made by Secretary within 30 daysIf a challenge is made under clause (i), the Secretary shall make a determination of whether the game, hand, tournament, or other contest is Internet poker not later than 30 days after the date on which the challenge is made. 
(iii)Operation until determinationA licensee that offers a game, hand, tournament, or other contest that is challenged under clause (i) may continue to offer such game, hand, tournament, or other contest until the Secretary makes a determination under clause (ii). (C)AppealsNot later than 30 days after the date on which the Secretary makes a determination under subparagraph (B)(iii), a licensee or a qualified regulatory authority may appeal such determination to the United States District Court for the District of Columbia. Such court shall set aside the Secretary’s determination if the court determines that the Secretary's determination was— 
(i)arbitrary, capricious, an abuse of discretion, or otherwise not consistent with law; or (ii)without observance of procedure required by law. 
(2)Challenges under State or federally recognized Indian tribal lawExcept as provided in paragraph (1) and unless otherwise specifically provided in this title, actions taken by a qualified regulatory authority may be challenged by applicants and licensees only as permitted under the law of the State or federally recognized Indian tribe in which the qualified regulatory authority is located. (3)Summons (A)In generalThe Secretary may issue a summons with respect to an applicant or licensee necessary to carry out the provisions of this title. 
(B)Production at designated siteA summons issued by the Secretary pursuant to this paragraph may require that books, papers, records, or other data stored or maintained at any place be produced at any— (i)business location of a licensee or applicant for a license; 
(ii)designated location in the State or Indian lands of the applicable qualified regulatory authority; or (iii)designated location in the District of Columbia. 
(C)No liability for expensesThe Secretary shall not be liable for any expense incurred in connection with the production of books, papers, records, or other data under this paragraph. (D)Service of summonsService of a summons issued under this subsection may be by registered mail or in such other manner calculated to give actual notice as determined by the Secretary. 
(E)Authorization to invoke aid of courtsThe Secretary may invoke the aid of any court of the United States to compel compliance with the summons within the jurisdiction of which— (i)the investigation which gave rise to the summons or the examination is being or has been carried on; 
(ii)the person summoned is an inhabitant; or (iii)the person summoned carries on business or may be found. 
(F)Power of courts to compel appearanceThe court may issue an order requiring the person summoned to appear before the Secretary— (i)to produce books, papers, records, and other data; 
(ii)to give testimony as may be necessary to explain how such material was compiled and maintained; (iii)to allow the Secretary to examine the business of a licensee; and 
(iv)to pay the costs of the proceeding. (G)Contumacy or refusalAny failure to obey the order of the court under this paragraph may be punished by the court as a contempt thereof. All process in any case under this subsection may be served in any judicial district in which such person may be found. 
105.Enforcement 
(a)Disciplinary action 
(1)In generalA licensee may be subject to disciplinary action, including suspension or revocation of its license, by a qualified regulatory authority that issued a license to the licensee or by the Secretary if the licensee fails to comply with any provision of this title, any regulation prescribed thereunder, or any other applicable provision of State or tribal law. (2)Initiating enforcementOnly the Secretary or the qualified regulatory authority which granted the license may initiate disciplinary action under this title. 
(3)Savings provisionNothing in this subsection shall be construed to prohibit a law enforcement authority or regulatory body that has authority over a licensee or an affiliated person, independent from this title, from taking action under the law of that law enforcement authority or regulatory body. (4)Disciplinary procedures (A)In generalA qualified regulatory authority shall commence disciplinary action under this subsection against a licensee upon service of a formal written complaint upon the licensee, with a copy forwarded to the Secretary, that sets forth the grounds for the disciplinary action and the proposed penalty that is being sought, which may include any or all of the imposition of a fine as provided pursuant to subsection (m)(1) or limitation, condition, suspension, or revocation of the license. 
(B)In accordance with law of jurisdiction of qualified regulatory authorityThe disciplinary process shall proceed according to the law of the jurisdiction of the applicable qualified regulatory authority. (5)Finality of action and appeals (A)FinalityAny disciplinary action shall be treated as a final action. 
(B)Action by qualified regulatory authoritiesA licensee aggrieved by disciplinary action by a qualified regulatory authority may file an appeal in the jurisdiction where the qualified regulatory authority taking such action is located only to the extent permitted by the law of such jurisdiction. (C)Action by SecretaryA licensee aggrieved by disciplinary action by the Secretary may file an appeal in the United States District Court for the District of Columbia. Such court shall set aside the action if it determines that the action was— 
(i)arbitrary, capricious, an abuse of discretion, or otherwise not consistent with law; or (ii)without observance of procedure required by law. 
(6)Pending appealDuring the period in which a suspension or revocation of an existing license is being challenged through a pending judicial proceeding, the court handling the challenge may allow the licensee to continue offering bets and wagers in full compliance with the terms of its existing license and any other conditions the court considers necessary, if the court determines that— (A)the appellant has a reasonable likelihood of success on the merits; and 
(B)allowing the appellant to continue offering bets and wagers while the appeal is pending will not threaten the public interest. (7)Return of customer fundsIf a licensee’s license is revoked and no appeal pursuant to paragraph (5) is pending, the licensee shall— 
(A)return all customer funds in an orderly manner not later than 30 days after the date of the revocation of the license; or (B)place in escrow those sums return of which to United States customers is not feasible due to change in customer address, bank details, or similar difficulty, in an account with a financial institution in the United States for safekeeping and orderly disposition by the Secretary. 
(8)Referral to Attorney GeneralIf, in the course of carrying out the provisions of this title, the Secretary or a qualified regulatory authority finds a substantial basis to believe that a person has violated section 103, the Secretary or qualified regulatory authority shall refer such matter to the Attorney General. (b)Civil money penalties (1)In general (A)Penalties assessed by qualified regulatory authoritiesA qualified regulatory authority may assess upon any licensee or other person subject to the requirements of this title for each violation of this title or any regulation prescribed or order issued under this title, a civil penalty of not more than the greater of— 
(i)the amount involved in the violation, if any; (ii)$250,000 for an individual and $750,000 for a corporation; or 
(iii)such other amount as provided under the applicable State or tribal law of the qualified regulatory authority. (B)Penalties assessed by SecretaryThe Secretary may assess upon any licensee or other person subject to the requirements of this title for each violation of this title or any regulation prescribed or order issued under this title, a civil penalty of not more than the greater of— 
(i)the amount involved in the violation, if any; or (ii)$250,000 for an individual and $750,000 for a corporation. 
(C)Not cumulative 
(i)In generalThe penalties authorized under subparagraphs (A) and (B) shall not be cumulative and only one such penalty may be assessed per violation. (ii)ConstructionClause (i) shall not be construed to limit the authority of a qualifying body or the Secretary, as the case may be, to pursue a civil penalty for each violation of a related series of violations. 
(D)Failure to obtain a licenseNotwithstanding any other provision of law, the Secretary may assess upon a person that is required to obtain a license under this title, but fails to obtain a license under this title, a civil penalty of not more than the greater of— (i)the amount of bets or wagers taken by the person from players in the United States during the period that a license was needed but not held by the person; or 
(ii)$1,000,000 per day that the person accepts bets or wagers from players in the United States during the period that a license was needed but not held by the person. (E)ConstructionNothing in this paragraph shall be construed to affect the ability of a law enforcement official to seek criminal penalties against a person. 
(2)Assessment 
(A)Enforcement by qualified regulatory authoritiesQualified regulatory authorities and such other entities as are authorized by applicable State and tribal law shall enforce the provisions of this title under the law of the applicable State or federally recognized Indian tribe, and penalties shall be determined, reviewable, collectable, and disposed of as provided under such law. (B)Enforcement by Secretary (i)Written noticeAny penalty imposed under paragraph (1)(B) shall be assessed and collected by the Secretary by written notice. 
(ii)Finality of assessmentIf, with respect to any assessment under paragraph (1)(B), a hearing is not requested pursuant to clause (v) within the period of time allowed under such clause, the assessment shall constitute a final agency order. (iii)Authority to modify or remit penaltyThe Secretary may compromise, modify, or remit any penalty which the Secretary may assess or has already assessed under paragraph (1)(B). 
(iv)Mitigating factorsIn determining the amount of any penalty imposed under paragraph (1)(B), the Secretary shall take into account the appropriateness of the penalty with respect to the following: (I)The size of the financial resources and the good faith of the person against whom the penalty is assessed. 
(II)The gravity of the violation. (III)The history of previous violations. 
(IV)Such other matters as justice may require. (v)HearingThe person against whom any penalty is assessed under paragraph (1)(B) shall be afforded an agency hearing if such person submits a request for such hearing not later than 20 days after the date of the issuance of the notice of assessment. 
(vi)Collection 
(I)ReferralIf any person fails to pay an assessment after any penalty assessed under this subparagraph has become final, the Secretary shall recover the amount assessed by action in the appropriate United States district court. (II)Scope of reviewIn any civil action under subclause (I), the validity and appropriateness of the penalty shall be subject to review for abuse of agency discretion. 
(vii)DisbursementAll penalties collected under authority of paragraph (1)(B) shall be deposited into the Treasury of the United States. (3)Condition for licensurePayment by a licensee of any civil penalty assessed under this subsection that has become final shall be a requirement for the retention of its license. 
106.Compulsive gaming, responsible gaming, and self-exclusion program requirements 
(a)Regulations requiredEach qualified regulatory authority shall, before issuing any licenses under this title, establish requirements for the development of a gambling addiction, responsible gaming, and self exclusion program that each licensee of that qualified regulatory authority shall implement as a condition of licensure. Such requirements shall also provide for the establishment of a program to alert the public to the existence, consequences, and availability of the self-exclusion list established under subsection (c). (b)Minimum requirementsAt a minimum, each qualified regulatory authority shall require that licensees— 
(1)provide informational materials written in plain language about responsible gaming, including information about the self-exclusion list established under subsection (c) and how a player may request placement on the list, each time a player signs in to make a bet or wager, which materials shall be provided via a prominently displayed hyperlink or comparable mechanism; (2)provide informational materials about responsible gaming to any player that requests such materials; 
(3)make continuously available individualized responsible gaming options that any customer may choose, including allowing customers to self-limit their deposit, time and bet amounts, as well as self-limit their access to the issuance of credit, check cashing, or direct mail marketing by the licensee, in each case as and to the extent that the qualified regulatory authority may consider appropriate; (4)ensure to a reasonable degree of certainty that persons on the list of self-excluded persons established pursuant to subsection (c) are prevented from initiating any bets or wagers within the scope of this title; 
(5)ensure that the information required under this subsection is clearly and prominently made available by the licensee in each language in which services of the Internet poker facility of the licensee are offered; and (6)ensure that the qualified regulatory authority adopt any practices that the Secretary recommends to protect consumers, taking into account the National Council on Problem Gambling Internet Responsible Gambling Standards. 
(c)List of persons self-Excluded 
(1)Establishment 
(A)Lists maintained by qualified regulatory authoritiesEach qualified regulatory authority shall establish and maintain a list of persons self-excluded from playing Internet poker through Internet poker facilities licensed by the qualified regulatory authority. Each week, each qualified regulatory authority shall submit to the Secretary a current copy of the list. (B)Master list maintained by SecretaryThe Secretary shall establish and maintain a master list of all persons self-excluded from playing Internet poker through Internet poker facilities licensed under this title. Such list shall consist of all persons submitted under subparagraph (A). The Secretary shall make the master list available to all qualified regulatory authorities and licensees. 
(C)Placement requestAny person may request placement on the list of self-excluded persons by— (i)acknowledging in a manner to be established by each qualified regulatory authority with respect to its licensees that the person wishes to be denied gaming privileges within the scope of this title; and 
(ii)agreeing that, during any period of voluntary exclusion, the person may not collect any winnings or recover any losses resulting from any gaming activity at any Internet poker facility of a licensee. (2)Limitation on liability (A)In generalExcept as provided in subparagraph (B), the United States, the Secretary, a qualified regulatory authority, the State, or federally recognized Indian tribe in which that qualified regulatory authority is located, an enforcement agent, licensee, or any employee or agent thereof, shall not be liable to any self-excluded person or to any other party in any judicial or administrative proceeding for any harm, monetary or otherwise, which may arise as a result of— 
(i)any failure to withhold gaming privileges from, or to restore gaming privileges to, a self-excluded person; (ii)otherwise permitting a self-excluded person to engage in gaming activity while on the list of self-excluded persons; or 
(iii)disclosure of information about individuals placed on the list of self-excluded persons. (B)LicenseesA licensee or employee or agent thereof may be liable to a self-excluded person in a judicial or administrative proceeding for a harm described in subparagraph (A) to the extent provided under the law of the State or federally recognized Indian tribe of the qualified regulatory authority that issued the license. 
(C)Rule of constructionNothing in this paragraph shall be construed to prevent the Secretary or a qualified regulatory authority from assessing a regulatory sanction against a licensee or person for failing to comply with a provision of this section or a regulation prescribed thereunder or for misuse of any list of self-excluded persons for purposes not authorized under this section. (3)Disclosure provisions (A)In generalNotwithstanding any other provision of Federal, State, or tribal law, the list of self-excluded persons shall not be open to public inspection. 
(B)Affiliate disclosureIf necessary to effectuate the self-exclusion purposes of this subsection, any licensee may disclose the identities of persons on the self-excluded list to any significant vendor, service provider, or affiliated company to the extent that the significant vendor, service provider, or affiliated company maintains such information under confidentiality provisions comparable to those in this subsection. (d)Gaming by prohibited persons (1)Prohibition on benefitting from prohibited gaming activityA person who is prohibited from gaming with a licensee by law, or by order of the Secretary, a qualified regulatory authority, or any court of competent jurisdiction, including any person on the self-exclusion list under subsection (c), shall not collect, in any manner or proceeding, any winnings or recover any losses arising as a result of any prohibited gaming activity. 
(2)ForfeitureIn addition to any other penalty provided by law, any money or thing of value that has been obtained by, or is owed to, any prohibited person by a licensee as a result of bets or wagers made by a prohibited person after the applicable prohibition has become effective shall be subject to forfeiture by order of the Secretary or a qualified regulatory authority, following notice to the prohibited person and opportunity to be heard. (3)Deposit of forfeited fundsAny funds forfeited pursuant to this subsection shall be deposited into the Treasury of the United States, or, in the case of a forfeiture to a qualified regulatory authority, as provided by the applicable State or tribal law. 
(e)Requirements with respect to Child Support Delinquents 
(1)In generalWhen it is made known to the Secretary or a qualified regulatory authority by a Federal or State court or a competent qualified regulatory authority involved with the administration or enforcement of a court-ordered child support payment that a particular individual is delinquent with respect to court-ordered child support payments, the Secretary shall include that individual on the list established under subsection (c). (2)Removal from listIndividuals placed on the list pursuant to paragraph (1) shall be removed from such list if the court or agency that made such individual's delinquency known to the Secretary notifies the Secretary that such individual is no longer delinquent. 
(f)Authority To address gambling addiction in SAMHSA AuthoritiesSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended— (1)by striking and at the end of paragraph (17); 
(2)by striking the period at the end of paragraph (18) and inserting ; and; and (3)by adding at the end the following: 
 
(19)establish and implement programs for the identification, prevention, and treatment of pathological and other problem gambling.. (g)Compilation of datasets on player behaviorThe Secretary shall compile and make available to the public, on the Web site of the Secretary, datasets on player behavior from customer tracking data collected or generated by loyalty programs, player tracking software, online gambling transactions, or any other information system. The Secretary shall ensure that personally identifying information, including player name, street address, and bank or credit information is removed from the data. The data shall retain information on player characteristics including gender, age and region of residence, player behavior including frequency of play, length of play, speed of play, denomination of play, amounts wagered and, if applicable, number of lines or hands played and characteristics of games played. 
(h)Administrative provisions 
(1)Rule of constructionNo provision of this section shall be construed as creating a legal duty in the Secretary, a qualified regulatory authority, a licensee, or any employee or agent thereof to identify or to exclude compulsive players not on the list of self-excluded persons. (2)No cause of actionThe Secretary, a qualified regulatory authority, a licensee, and any employee or agent thereof, shall not be liable to any person in any proceeding for losses or other damages of any kind arising out of that person's gaming activities based on a claim that the person was a compulsive, problem, or pathological player. 
107.Prohibitions and restrictions 
(a)Prohibition on bets or wagers on games other than Internet pokerNo provision of this title shall be construed to authorize any licensee to accept a bet or wager on any game, event, or activity that is not Internet poker. (b)Prohibition on the use of credit cards for Internet pokerNo licensee, no person operating on behalf of a licensee, and no person accepting payment for or settlement of a bet or wager who intends to transmit such payment to a person licensee, may accept a bet or wager or payment for or settlement of a bet or wager that is transmitted or otherwise facilitated with a credit card (as defined in section 5362(11) of title 31, United States Code). 
(c)Public Internet poker parlors prohibited 
(1)In generalIt shall be considered a violation of this title to operate an unlicensed place of public accommodation, club (including a club or association limited to dues-paying members or similar restricted groups), or similar establishment in which computer terminals or similar access devices are made available to be used principally for the purpose of accessing Internet poker facilities. (2)Criminal penaltiesAny person who violates subsection (a) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both. 
(3)ConstructionNothing in this title shall be construed to authorize or otherwise to permit the operation of places of public accommodation, clubs (including clubs or associations limited to dues-paying members or similar restricted groups) and similar establishments that permit access to Internet poker facilities. (4)Relation to State, local, and tribal lawPlaces of public accommodation, clubs, or similar establishments described in paragraph (1) shall be subject to all otherwise applicable State, local, and tribal laws. 
108.Safe harborIt shall be an affirmative defense to any prosecution or enforcement action under any provision of Federal, State, or tribal law that the activity forming the basis of such prosecution or enforcement action is authorized under and has been carried out lawfully in accordance with and under the terms of this title. 109.Relation to subchapter IV of chapter 53 of title 31, United States CodeSubchapter IV of chapter 53 of title 31, United States Code, shall not apply to any bet or wager occurring pursuant to a license issued under this title, subject to section 110. 
110.Cheating and other fraud 
(a)Cheating and cheating devices prohibited 
(1)Cheating prohibitedNo person initiating, receiving, or otherwise making a bet or wager with a licensee, or sending, receiving, or inviting information assisting with a bet or wager with a licensee shall knowingly violate, attempt to violate, or assist another in violating the rules of play established by the licensee for the purpose of obtaining prohibited or unfair advantage in any game authorized under this title. (2)Cheating devicesExcept as provided in paragraph (3), no person initiating, receiving, or otherwise making a bet or wager with a licensee, or sending, receiving, or inviting information assisting with a bet or wager with a licensee shall knowingly use, possess, or assist another in the use of, an electronic, electrical, or mechanical device or software or other program or tool which is designed, constructed, or programmed specifically for use in obtaining an advantage in any game authorized under this title, where such advantage is prohibited or otherwise violates the rules of play established by the licensee. 
(3)Permissible usesIt shall not be a violation of this subsection for a licensee, its agents, a qualified regulatory authority, or its agent to use or possess a device described in the preceding sentence if— (A)such use or possession is solely for purposes of testing an Internet poker facility; 
(B)such device is not used in live play involving actual bets or wagers; and (C)such device is registered with the Secretary and the qualified regulatory authority that issued the applicable license. 
(4)Disclosure to public not requiredNotwithstanding any other provision of law, a registration under paragraph (3)(C) is not required to be made available to the public. (b)Additional offense (1)In generalExcept as provided in paragraph (3), no person initiating, receiving, or otherwise making a bet or wager with a licensee, or sending, receiving, or inviting information assisting with a bet or wager with a licensee, shall knowingly use, possess, or assist another in the use of any cheating device with intent to cheat or defraud any licensee or other persons placing bets or wagers with such licensee. 
(2)BotsA software program that makes bets or wagers according to an algorithm shall constitute a type of cheating device under this subsection. (3)Permissible usesIt shall not be a violation of this subsection for a licensee, its agents, a qualified regulatory authority, or its agent to use or posses a device described in paragraph (1) or (2) if— 
(A)such use or possession is solely for purposes of testing an Internet poker facility; (B)such device is not used in live play involving actual bets or wagers; and 
(C)such device is registered with the qualified regulatory authority that issued the applicable license. (4)Disclosure to public not requiredNotwithstanding any other provision of law, a registration under paragraph (3)(C) is not required to be made available to the public. 
(c)Permanent injunctionUpon conviction of a person for violation of this section, the court may enter a permanent injunction enjoining such person from initiating, receiving, or otherwise making bets or wagers or sending, receiving, or inviting information assisting in the placing of bets or wagers. (d)Criminal penaltyWhoever violates subsection (a) or (b) shall be fined under title 18, United States Code, or imprisoned for not more than 3 years, or both. 
(e)Reports 
(1)Recommended minimum standardsNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the recommendations of the Secretary on what minimum standards qualifying bodies should adopt to carry out the requirements of subsection (a). (2)Identification of threats to operation of Internet poker facilitiesNot later than 1 year after the date that licenses are first issued under section 118(a), the Director of the National Institute of Standards and Technology shall submit to Congress a report that identifies threats to the integrity of Internet poker facilities operated by licensees, including identification of technologies that could be used to hack computer networks, facilitate cheating, or otherwise place consumers at risk of fraud or monetary loss. 
111.Construction and relation to other law 
(a)No impact on existing lawful games 
(1)In generalIf bets or wagers on certain games of skill are not regarded as gambling under all provisions of Federal, State, or tribal law in effect as of the date of enactment of this Act— (A)nothing in this title shall be construed to require licensing under this title with respect to such games; and 
(B)fees paid to participate in such games shall not be regarded as bets or wagers for purposes of this title. (2)RelianceNothing in this title may be relied on as support for the legality or permissibility of games described in paragraph (1) without compliance with the licensing and other requirements of this title. 
(b)No effect on existing lawNothing in this section shall be construed to repeal, to amend, or to affect the interpretation of any provision of State, or tribal law that was in effect before the date of enactment of this Act that— (1)prohibits, restricts, or otherwise addresses bets or wagers; or 
(2)prohibits fraud, unfair or deceptive acts or practices, or other criminal activity. (c)Preemption of State and tribal laws (1)In generalExcept as otherwise expressly provided in this title and excluding any prohibitions described in section 104(a)(3), the provisions of this title shall supersede any provisions of the law of any State or federally recognized Indian tribe expressly relating to the permitting, prohibiting, licensing, or regulating of Internet poker facilities, except to the extent such State or tribal laws are not inconsistent with this title. 
(2)LotteriesNo provision of this title shall be construed to have any effect on the rights, privileges, or obligations of a State or tribal lottery as may be provided under other applicable Federal, State, or tribal law. (3)Savings provisionNothing in this title may be construed to limit the applicability or enforcement of any State or tribal consumer protection law or preempt the applicability of State or tribal trespass, contract, or tort law. 
(d)Relation to Gambling Devices Transportation ActEquipment used by a licensee or significant vendor in the furtherance of licensed activities pursuant to this title (but not to the extent it is used for other purposes) shall not be considered a gambling device within the meaning of section 1 of the Act of January 2, 1951, prohibiting the transportation of gambling devices in interstate and foreign commerce (15 U.S.C. 1171). (e)No impact on Indian Gaming Regulatory Act (1)In generalNo provision of this title or decision or action taken by a federally recognized Indian tribe or State pursuant to this title shall have any effect on non-Internet gaming activities within the scope of the Indian Gaming Regulatory Act (25 U.S.C. 2710) or any successor provisions or on any tribal-State compacts or authorities pursuant thereto. 
(2)Tribal status or category not affectedTribal operation of Internet poker facilities under this title shall not be considered class II or class III gaming under such section, and a federally recognized Indian tribe’s status, category, or class under such section shall not impact its status or ability to offer bets or wagers pursuant to this title. (3)New negotiations not required (A)federally recognized Indian tribesThe fact that a federally recognized Indian tribe is operating under a license issued pursuant to this title or that a tribal regulatory body is acting as a qualified body pursuant to this title shall not require a federally recognized Indian tribe to negotiate a new agreement, limitation, or other provision of tribal-State compact, agreement, or other understanding with respect to gaming or revenue-sharing, with regard to any bet or wager occurring pursuant to a license issued under this title. 
(B)StatesThe fact that a State has prohibited or limited Internet bets or wagers under section 104(a)(3) or that a State regulatory body is acting as a qualified body pursuant to this title shall not require the State to negotiate a new agreement, limitation, or other provision of tribal-State compact, agreement, or other understanding with respect to gaming or revenue-sharing, with regard to any bet or wager occurring pursuant to a license issued under this title. (f)No impact on intrastate regulatory regimesNothing in this Act shall be construed to prevent or limit a State from establishing or maintaining regulations to permit wagering on Internet poker where participation is limited to individuals within the physical borders of that State. 
112.RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary shall prescribe such regulations as the Secretary considers necessary and where expressly required or authorized to carry out this title. 113.Annual reports (a)Licensing and regulation of Internet poker facilitiesNot later than 1 year after the date that licenses first issue under this title and annually thereafter, the Secretary shall transmit to Congress a report on the licensing and regulation of Internet poker facilities under this title, including— 
(1)the amount of fees collected under section 104(e) and, in cooperation with the Secretary of the Treasury, an estimate of the amount of income tax revenue that is attributable to the operation of Internet poker facilities during the period covered by the report; (2)a list of qualified regulatory authorities, the number of licensees reviewed by the qualified regulatory authorities under this title, and the outcomes of such reviews; 
(3)a description of the efforts the Secretary has undertaken to ensure that qualified regulatory authorities are properly issuing licenses and regulating licensees under this title; (4)a detailed description of each type of game offered by licensees and how each type is consistent with the definition of poker under section 102; and 
(5)any other information the Secretary determines may be useful to Congress. (b)Consumer protectionNot later than 1 year after the date that licenses first issue under this title and annually thereafter, the Secretary shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on commercial and regulatory practices carried out to protect consumers with respect to Internet poker, including the practices carried out pursuant to the requirements of section 106 and the regulations prescribed pursuant to such section. Such report shall include— 
(1)a detailed description of the efforts of each qualified regulatory authority to protect consumers from unfair or deceptive acts or practices, including deceptive advertising and marketing to minors; (2)a description of the practices that the Secretary recommends a qualified regulatory authority to adopt to protect consumers; 
(3)such recommendations as the Secretary may have for legislative action as the Secretary considers necessary to protect consumers with respect to Internet poker; and (4)such other information as the Secretary considers appropriate. 
114.Effective date 
(a)In generalExcept as otherwise provided in this title, the provisions of this title shall take effect on the date that is 30 days after the date of enactment of this Act. (b)Regulations required before issuing licensesNotwithstanding any other provision of this title, a qualified regulatory authority may not issue a license under this title before the later of— 
(1)the date on which the Secretary prescribes final regulations under section 113; (2)the date on which the Secretary of the Treasury prescribes final regulations pursuant to subsections (a) and (d) of section 203; and 
(3)the date on which the Director of the Financial Crimes Enforcement Network submits to the Secretary of the Treasury a list of unlicensed Internet gambling enterprises pursuant to section 5369(a)(1)(B) of title 31, United States Code, as added by section 202(a). IIStrengthening of Unlawful Internet Gambling Enforcement Act of 2006 201.Financial transaction providers (a)In generalSubchapter IV of chapter 53 of title 31, United States Code, is amended by adding at the end the following: 
 
5368.Liability of financial transaction providers 
(a)Liability for certain financial activities and transactionsA financial transaction provider shall not be held liable for engaging in a financial activity or transaction, including a payments processing activity, in connection with a bet or wager permitted by the Internet Poker Freedom Act of 2015 or the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) unless the financial transaction provider has actual knowledge that the financial activity or transaction was conducted in violation of either such Act or any other applicable provision of Federal or State law. (b)No liability for blocking or refusing To honor certain transactions (1)In generalA financial transaction provider that takes an action described in paragraph (2) with respect to a transaction shall not be liable to any party for that action if the financial transaction provider takes the action because the originator of the transaction or a party to the transaction is— 
(A)a person or entity that is included in the list of unlicensed Internet gambling enterprises required by section 5369(a); (B)a person or entity that is included in a list of unlicensed Internet gambling enterprises made available to the financial transaction provider by the Secretary under section 5369(a)(3); 
(C)a person or entity that the financial transaction provider reasonably believes is included in a list described in subparagraph (A); or (D)a person or entity that is demonstrated to be an unlicensed Internet gambling enterprise based on information, other than a list described in subparagraph (A), that is made available to the financial transaction provider.  
(2)Actions describedA financial transaction provider takes an action described in this paragraph if the financial transaction provider— (A)identifies and blocks a transaction; 
(B)prevents or prohibits the acceptance of its products or service in connection with a transaction or otherwise refuses to honor a transaction; or (C)closes an account or ends a financial relationship.. 
(b)Clerical amendmentThe table of sections for chapter 53 of title 31, United States Code, is amended by adding at the end the following:   5368. Liability of financial transaction providers.. (c)Technical correctionSection 5362(11)(B)(i) of title 31, United States Code, is amended by striking section 903(6)(E) and inserting section 903(7)(E). 
202.List of unlicensed Internet gambling enterprises 
(a)In generalSubchapter IV of chapter 53 of title 31, United States Code, as amended by section 201(a), is further amended by adding at the end the following:  5369.List of unlicensed Internet gambling enterprises (a)List of unlicensed Internet gambling enterprises (1)In generalThe Director shall— 
(A)identify unlicensed Internet gambling enterprises in accordance with the procedures described in subsection (b); (B)not later than 120 days after the date of enactment of the Internet Poker Freedom Act of 2015, submit to the Secretary a list of unlicensed Internet gambling enterprises that includes the information described in paragraph (2); and 
(C)not less frequently than every 60 days thereafter, submit to the Secretary an updated list that reflects the results of subsequent investigations carried out under this section. (2)Information requiredThe information described in this paragraph is, with respect to each unlicensed Internet gambling enterprise included on the list required by paragraph (1), the following: 
(A)All known Internet Web site addresses of the enterprise. (B)The name of any person who controls, finances, manages, supervises, directs, or owns all or part of the enterprise (as such terms are used in section 1955 of title 18). 
(C)To the extent known, information identifying the financial agents and account numbers of the enterprise and the persons described in subparagraph (B). (3)Distribution of listNot later than 10 days after receiving the list or an updated version of the list required by paragraph (1) from the Director, the Secretary shall— 
(A)post the information provided under subparagraphs (A) and (B) of paragraph (2) on the Internet Web site of the Department of the Treasury; and (B)provide to each person that is required to comply with the regulations prescribed pursuant to section 5364 a copy of the information included with the list required by paragraph (1) in an electronic format compatible with the list of Specially Designated Nationals and Blocked Persons maintained by the Office of Foreign Assets Control. 
(b)Procedures for identifying unlicensed Internet gambling enterprises 
(1)Investigations 
(A)Initial investigationNot later than the date that is 60 days after the date of enactment of the Internet Poker Freedom Act of 2015, the Director shall complete an initial investigation of entities that appear to be unlicensed Internet gambling enterprises. (B)Subsequent investigationsAfter completing the initial investigation required by subparagraph (A), the Director shall regularly investigate entities that appear to be unlicensed Internet gambling enterprises. 
(2)Requests 
(A)In generalAny Federal, State, tribal, or local law enforcement official, any affected sports organization, any person directly harmed by unlicensed Internet gambling, any financial transaction provider, and any interactive computer service shall have the right, but not the obligation, to make a written request to the Director for the addition of any person to the list of unlicensed Internet gambling enterprises required by subsection (a). (B)Determinations; notice to person that submitted a requestNot later than 30 days after receiving a request under subparagraph (A), the Director shall— 
(i)determine if the request contains information sufficient to constitute a prima facie case that an entity is an unlicensed Internet gambling enterprise; and (ii)notify the person that submitted the request of the determination of the Director. 
(3)NoticeNot later than 30 days before including a person in the list of unlicensed Internet gambling enterprises required by subsection (a), the Director shall provide written notice to the person of the determination of the Director to include the person in the list. (4)Opportunity to contest (A)In generalA person that receives notice under paragraph (3) that the Director has determined to include the person in the list of unlicensed Internet gambling enterprises required by subsection (a) may, not later than 30 days after receiving the notice, contest the determination— 
(i)by submitting a written appeal to the Director; and (ii)by agreeing in the written appeal to submit to the jurisdiction of the United States. 
(B)Effect of not contestingIf a person described in subparagraph (A) does not contest the determination of the Director to include the person in the list of unlicensed Internet gambling enterprises required by subsection (a) in accordance with subparagraph (A), the Director shall include the person in the list. (5)Opportunity for hearingThe Director— 
(A)may not include a person that submits a written appeal pursuant to paragraph (4) in the list of unlicensed Internet gambling enterprises required by subsection (a) until the Director provides the person with an opportunity for a hearing; and (B)shall provide the person the opportunity for a hearing not later than 30 days after receiving the written appeal from the person. 
(6)Determinations after hearingNot later than 10 days after the date of a hearing provided for a person under paragraph (5) (without regard to whether the person appears at the hearing), the Director shall— (A)determine if the person should be included in the list of unlicensed Internet gambling enterprises required by subsection (a); and 
(B)if the Director determines that the person should be included in the list, add the person to the list. (7)Injunctive relief (A)In generalA person described in subparagraph (B) may petition for injunctive relief in the United States District Court for the District of Columbia, which shall have exclusive jurisdiction to hear cases arising under this section. 
(B)Person describedA person described in this subparagraph is a person that the Director determines to include in the list of unlicensed Internet gambling enterprises required by subsection (a)— (i)after the person appears at a hearing described in paragraph (5); or 
(ii)that did not receive the notice required by paragraph (3). (C)Burden of proofThe petitioner shall have the burden of establishing that the person should not be included in the list of unlicensed Internet gambling enterprises required by subsection (a). 
(D)StandingOnly persons that the Director determines to include in the list of unlicensed Internet gambling enterprises required by subsection (a) and owners or operators of such enterprises shall have standing to contest the determination of the Director. (E)Available reliefThe court may direct the Director and the Secretary not to add, or to remove, the petitioner from the list of unlicensed Internet gambling enterprises. 
(F)Unavailability of other remediesThere shall be no judicial review of a determination under this section other than pursuant to this paragraph. (c)Effect of listA financial transaction provider shall be deemed to have actual knowledge that a person or entity is an unlicensed Internet gambling enterprise if— 
(1)the person or entity is included in the list of unlicensed Internet gambling enterprises required by subsection (a); or (2) (A)the person or entity is included in a list of unlicensed Internet gambling enterprises made available to the financial transaction provider by the Secretary under subsection (a)(3); and 
(B)information in addition to the list described in subparagraph (A) is available to the financial transaction provider that demonstrates that the person or entity is an unlicensed Internet gambling enterprise. (d)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of the Financial Crimes Enforcement Network appointed under section 310(b). (2)Sports organizationThe term sports organization means an amateur sports organization or a professional sports organization (as those terms are defined in section 3701 of title 28). 
(3)Unlicensed Internet gambling enterpriseThe term unlicensed Internet gambling enterprise means any person who, on or after the date of enactment of the Internet Poker Freedom Act of 2015— (A)violates a provision of section 5363; or 
(B)knowingly assists a person in conduct described in subparagraph (A).. (b)Clerical amendmentThe table of sections at the beginning of such chapter 53, as amended by section 201(b), is further amended by adding at the end the following: 
 
 
5369. Unlicensed Internet gambling enterprises.. 
203.Regulations 
(a)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of the Treasury shall— (1)prescribe regulations to carry out sections 5368 and 5369 of title 31, United States Code, as added by sections 201(a) and 202(a), and publish such regulations in final form in the Federal Register; and 
(2)prescribe such regulations as the Secretary of the Treasury considers necessary to ensure compliance with chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.) and subchapter II of chapter 53 of title 31, United States Code (commonly known, collectively, as the Bank Secrecy Act), by licensees, significant vendors to such licensees, and financial service providers to such licensees (as such terms are defined in section 102). (b)Exclusion of Board of Governors of the Federal Reserve System from requirement To prescribe regulations concerning prevention of restricted transactionsSubsection (a) of section 5364 of title 31, United States Code, is amended by striking Before the end of the 270-day period beginning on the date of enactment of this subchapter, the Secretary and the Board of Governors of the Federal Reserve System, in consultation with the Attorney General, shall prescribe regulations (which the Secretary and the Board jointly determine to be appropriate) and inserting The Secretary shall prescribe regulations. 
(c)Temporary suspension of certain regulations 
(1)In generalSubject to paragraph (2), during the period beginning on the date of enactment of this Act and ending on the date set forth in subsection (d), part 233 of title 12, Code of Federal Regulations, and part 132 of title 31, Code of Federal Regulations, shall have no force or effect to the extent that those regulations require or impose any obligation that is inconsistent with the provisions of title I. (2)Previous violationParagraph (1) shall not apply with respect to any violation of a regulation described in such paragraph that occurred before the date of enactment of this Act. 
(d)Revision of regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of the Treasury shall revise part 233 of title 12, Code of Federal Regulations, and part 132 of title 31, Code of Federal Regulations, to conform with the provisions of title I. (e)Annual reportNot later than 1 year after the date on which the Secretary of the Treasury prescribes regulations under this section, and annually thereafter, the Secretary shall submit to Congress a report on the list required by section 5369(a) of title 31, United States Code, as added by section 202(a), including the following: 
(1)The size of the list. (2)The number of persons and Web sites added to and removed from the list. 
(3)The number and description of challenges to inclusion on the list and a description of how such challenges were resolved. 204.Conforming amendments (a)Duties and powers of the Director of the Financial Crimes Enforcement NetworkSection 310(b)(2)(I) of title 31, United States Code, is amended by striking subchapter II and inserting subchapters II and IV. 
(b)Exclusion of licensed Internet poker facility operations from definition of unlawful Internet gambling enterpriseSection 5362(10) of such title is amended— (1)in subparagraph (D), by striking clause (iii); 
(2)by redesignating subparagraph (E) as subparagraph (F); and (3)by inserting after subparagraph (D) the following: 
 
(E)Licensed Internet poker facilitiesThe term unlawful Internet gambling does not include an activity carried out by an Internet poker facility, as such term is defined in section 102 of the Internet Poker Freedom Act of 2015, operated by a person under a license provided under title I of such Act in accordance with the provisions of such title..  